Stiles, J. —
I concur in the result simply because I think I am compelled to by the letter of the statute. I do not concede for a moment that it could have ever been the sensible intention of the legislature to make the disposal of tide lands of the third class depend on the tardy action of the harbor line commissioners, whether that tardiness be *72caused by their mere inaction or enforced delays arising from injunctions or from any other cause. I believe the condition in which we find this act is due to. pure oversight or negligence.
Anders, C. J., not sitting;.